Citation Nr: 0411336	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a shell fragment wound 
of the right hand.

2.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from February 1968 to 
March 1970.

Compensable rating for shell fragment wound of the right hand

The claim concerning entitlement to a compensable rating for a 
shell fragment wound of the right hand comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 RO rating 
decision.  The veteran submitted a notice of disagreement in July 
2002, the RO issued a statement of the case later that same month, 
and the veteran perfected his appeal in February 2003.  On his 
Form 9, the veteran indicated that he wanted to testify before the 
Board via videoconference.  However, on a signed form dated in 
February 2004, he withdrew this hearing request.

By an April 1971 rating decision, the RO granted service 
connection for a shell fragment wound of the right hand.  This was 
primarily based on a copy of a telegram from a commandant of the 
United States Marines addressed to the veteran's parents, 
notifying them that in July 1969, the veteran sustained a 
superficial fragmentation wound to the right hand from hostile 
mortar fire.  The telegram further advised them that he was 
treated in the field and returned to duty.  His condition and 
prognosis were deemed to be excellent.  The veteran's service 
medical records do not reflect any complaints of or treatment for 
a shell fragment wound of the right hand.  In any case, the RO 
assigned a noncompensable rating for the newly service-connected 
disability under Diagnostic Code 7805 (pertaining to scars).

When considering the veteran's claim for increased rating in its 
May 2002 rating decision, the RO only considered the rating 
criteria for evaluating scars (Diagnostic Codes 7804 and 7805).  
However, evaluation of service-connected shell fragment wounds 
must also include consideration of impairment to the muscles, 
bones, joints and/or nerves.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2001).  Moreover, the 
veteran has asserted (in his January 2003 Form 9) that his claim 
has "nothing to do" with a scar on his right hand, but rather is 
based on symptoms of pain, stiffness, loss of grip, soreness, and 
weakness.

Since this claim involves a shell fragment wound, the RO needs to 
consider all the applicable rating criteria, including both the 
prior and newly revised codes relating to scars under 38 C.F.R. § 
4.118, the codes relating to the joints of hand (38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5216-5230), the codes relating 
to rating muscle injuries of the hand (38 C.F.R. § 4.73, 
Diagnostic Codes 5307-5309), and the codes relating to conditions 
of the peripheral nerves (38 C.F.R. § 4.124a, Diagnostic Codes 
8514-8716).  After seeking updated treatment records, the RO will 
need to schedule a new VA examination to address the various 
rating criteria.      

Initial rating in excess of 30 percent for PTSD

By a July 2003 rating decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent rating, effective from 
February 28, 2003.  The veteran indicated his disagreement with 
this initial rating in written statement received in September 
2003.  By a September 2003 rating decision, the RO increased the 
rating for PTSD to 30 percent, effective from February 28, 2003.  
However, the veteran has not withdrawn his notice of disagreement 
and a statement of the case has not been issued concerning the 
assignment of the initial rating (now 30 percent) for PTSD.  Where 
a veteran has filed a notice of disagreement as to the assignment 
of a disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The RO must provide the veteran and his representative 
with a statement of the case on this issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following:

1.  Ask the veteran to provide a list of the names and addresses 
of all private and VA doctors and medical care facilities 
(hospitals, HMOs, VA Medical Centers, etc.) that have treated him 
for right hand symptoms since February 2003 (the last time private 
records were associated with the claims file).  Provide him with 
release forms and ask him to sign and return a copy for each non-
VA health care provider identified, and for whose treatment 
records are not already contained within the claims file.  When 
the veteran responds, obtain records from each health care 
provider he identifies (except where VA has already made 
reasonable efforts to obtain the records from a particular 
provider).  If these records cannot be obtained and there is no 
affirmative evidence that they do not exist, inform the veteran of 
the records that could not be obtained, including what efforts 
were made to obtain them.  Also, inform the veteran that 
adjudication of his claim will continue without these records 
unless he is able to submit them.  Allow an appropriate period for 
response.  

2.  Make arrangements for the veteran to be afforded an 
examination for VA purposes.  Ensure that the veteran's claims 
folder is made available to the examiner in conjunction with this 
examination.  Any tests or procedures (including any x-rays) 
deemed necessary should be conducted.

Questions for examiner

a).  Is the veteran's right hand dominant?

b).  Is the shell fragment wound scar on the veteran's right hand 
superficial, poorly nourished tender, painful, or causative of 
repeated ulceration?

c).  Does the service-connected shell fragment wound result in any 
ankylosis of the digits of the right hand?  If so, which digits 
are affected and is the ankylosis favorable or unfavorable?

d).  Does the service-connected shell fragment wound result in any 
limitation of motion of individual digits of the right hand?  If 
so, which digits are affected and what is the degree to which 
motion is limited?  Is there any joint pain, weakened movement, 
excess fatigability, and/or incoordination on movement associated 
with the service-connected shell fragment wound?  If so, is there 
likely to be additional range of motion loss due to any of the 
these manifestations?  If so, how much?  Does any reported pain 
significantly limit the function of the right hand during flare 
ups or when the right hand is used repeatedly?  

e).  With regard to the muscles of the right hand affected by the 
shell fragment wound, is there any evidence of fascial defect or 
loss, visible atrophy, impaired tonus, retained metallic 
fragments, loss of power or strength, abnormal swelling or 
hardening, and/or lowered threshold of fatigue?

f).  Does the veteran's service-connected shell fragment wound of 
the right hand result in complete paralysis of the radial, median, 
and/or ulnar nerve(s)?  If not, is there any incomplete paralysis, 
neuritis, or neuralgia of the nerve(s)?  If so, is this 
manifestation most accurately described as being mild, moderate, 
or severe?

3.  Review the claims file and ensure that any remaining 
notification and development action(s) required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully satisfied.  See also 
38 C.F.R. § 3.159(b) (2003).  If the examination report is 
inadequate for any reason or if all questions are not answered 
specifically and completely, return it for revision.

4.  Thereafter, readjudicate the claim for a compensable rating 
for a shell fragment wound of the right hand.  If it remains 
denied, provide the veteran and his representative with a 
supplemental statement of the case summarizing the evidence and 
discussing all pertinent legal authority, including the prior and 
newly revised codes relating to scars under 38 C.F.R. § 4.118, the 
codes relating to the joints of hand (38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5216-5230), the codes relating to rating 
muscle injuries of the hand (38 C.F.R. § 4.73, Diagnostic Codes 
5307-5309), and the codes relating to conditions of the peripheral 
nerves (38 C.F.R. § 4.124a, Diagnostic Codes 8514-8716).  Allow an 
appropriate period for response.

5.  Concerning the claim for an initial rating in excess of 30 
percent for PTSD, provide the veteran and his representative with 
a statement of the case that conforms with 38 U.S.C.A. § 
7105(d)(1) (West 2002); in particular, one that discusses the laws 
and regulations pertaining to the determinations in the May 2002 
rating decision, a discussion of how such laws and regulations 
affect these determinations, and a summary of the reasons for such 
decision.  Give the veteran and his representative an opportunity 
to respond to the statement of the case.  If, and only if, the 
veteran timely submits an adequate substantive appeal, this claim 
should be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by the 
Board or by the United States Court of Appeals for Veterans Claims 
(CAVC).  See The Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West 2002) (Historical and Statutory Notes); see also M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  38 
U.S.C.A. § 7252 (West 2002).  



